DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1 claims 1-8 in the reply filed on 06/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto1 et al. (US Pub. 2004/0065894:”Hashimoto11”).
As to claim 1, Hashimoto1 discloses a light-emitting module (Figs. 10 and 11) comprising: a semiconductor light-emitting element (1  LED chip of gallium nitride); a circuit board (12 printed circuit board or 12+70 printed circuit board of glass epoxy) on which a lighting control circuit (5 surface mount circuit components; transistor and resistor; transistor is a light switch control circuit.) configured to perform control to turn on and off (a transistor is used as an on/off switch for the LED chip.) the semiconductor light-emitting element (1) is provided; and an element metal plate (11 metal plate of aluminum or copper) on which the semiconductor light-emitting element (1 LED chip gallium nitride) is mounted, wherein the circuit board (12 printed circuit board of glass epoxy or 12+70 is a printed circuit board of glass epoxy;) is a resin (epoxy is a resin.) substrate (12 or 12+70) in which a wiring portion (12a wiring portion+71 wiring portion; choose wiring portions on the right side in Fig. 10) connecting (See Fig. 10) the semiconductor light-emitting element (1) and the lighting control circuit (5) is provided.

As to claim 2, Hashimoto1 discloses wherein the circuit board (12+70) is a multilayer substrate (2 layers 12+70 is multilayer; also 0014 layers; 0048 joined in layers plural.), and the wiring portion (12a wiring portion+71 wiring portion) is provided inside (Fig. 10 shows some of 12a is between 12 and 70) the multilayer substrate (12+70).

As to claim 3, Hashimoto1 discloses wherein: the circuit board (12+70) is mounted on the element metal plate (11; Fig. 10 and 11; claim 1; 0014; 0048); and the wiring portion (12a+71) is provided between (Figs. 10 and 11) the lighting control circuit (5) and the element metal plate (11).

As to claim 4, Hashimoto1 discloses wherein the semiconductor light-emitting element (1) is disposed in an opening provided in the circuit board (13 insertion hole).

As to claim 5, Hashimoto1 discloses wherein the semiconductor light-emitting element (1) is connected to (Figs. 10 and 11) the wiring portion (12a+71) via a metal wire (W gold bonding wire; 0053).

As to claim 6, Hashimoto1 discloses further comprising a circuit metal plate (See Fig. 12; let 12a on the left side be the circuit metal plate; consider 12a on the right to be part of the wiring portion of claim 1 in Fig. 10; 0052 copper foil) that is different from the element metal plate (11 aluminum plate), wherein: the circuit board (12 or 12+70) is mounted in such a manner as to extend on the element metal plate (11) and the circuit metal plate (12a left side in Fig. 12); and the element metal plate (11) and the circuit metal plate (12a left side in Fig. 12) are thermally separated (12 is insulative. Glass epoxy; 0075) from each other (12 ).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto1.
Regarding claim 8, Hashimoto1 discloses the invention as disclosed above except for wherein the element metal plate has a thickness of 1 mm to 2 mm.
Hashimoto1 teaches wherein the element metal plate has a thickness of 0.6 mm (0101 ; Fig. 12).  Additionally, the applicant’s disclosure does not establish any new and unexpected result for the limitation “wherein the element metal plate has a thickness of 1 mm to 2 mm”.   It would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to contemplate the thickness of the element metal plate of Hashimoto1 with the limitation “wherein the element metal plate has a thickness of 1 mm to 2 mm” through Changes in Size/Proportion, since it has been held that where the general conditions of a claim are disclosed in the prior art, choosing changes in size/proportion involves only routine skill in the art. (See MPEP 2144.04 IV A) and/or such changes in size can help raise or lower the device and to strengthen the device and/or for greater or lesser cooling.




Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Claim 7 is allowable because limitations the light-emitting module, wherein: the element metal plate is a single plate member; a cutout portion in which the circuit metal plate is inserted is provided in an outer peripheral portion of the element metal plate; and the element metal plate and the circuit metal plate inserted in the cutout portion form a rectangular shape as a whole are not disclosed. 
The closest prior art are Hashimoto1 et al. (US Pub. 2004/0065894) and Hashimoto et al. (JP2003-69083A:”Hashimoto2”). While Hashimoto1 discloses a light-emitting module (Figs. 10 and 11) comprising: a semiconductor light-emitting element (1); a circuit board (12 or 12+70 printed circuit board of glass epoxy) on which a lighting control circuit (5 surface mount circuit components; transistor and resistor; transistor is a light switch.) configured to perform control to turn on and off (a transistor is used as an on/off switch for LED chip.) and Hashimoto2 discloses a light-emitting module (Fig. 6) comprising: a semiconductor light-emitting element (20 light emitting diode chips); a circuit board (40 first insulating base material) on which a control circuit (circuit component) configured to perform control; and an element metal plate (10 metallic sheet) on which the semiconductor light-emitting element (20) is mounted (see Fig. 6). Neither Hashimoto1 nor Hashimoto2 disclose or suggest in summary wherein: the element metal plate is a single plate member; a cutout portion in which the circuit metal plate is inserted is provided in an outer peripheral portion of the element metal plate; and the element metal plate and the circuit metal plate inserted in the cutout portion form a rectangular shape.
The remaining claims are allowable due to their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875      

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875